Title: From Thomas Jefferson to Garrett Minor, 24 September 1794
From: Jefferson, Thomas
To: Minor, Garrett



Dear Sir
Monticello Sep. 24. 1794.

I received a few days ago your friendly letter of the 8th. inst. as I had before recieved by my sister Carr the kind offer of three bushels of the May wheat. I am anxious to begin the culture of this wheat, and meant to avail myself of your offer. I had proposed ere this to have visited my antient tutor and friend Mr. Douglas: but I have been attacked by a rheumatism, which has confined me three weeks, and is as yet but a little abated in it’s rigor. I therefore think it better to send the bearer for the wheat, as the season is wearing away. I reserve for it part of a good fallowed feild.—You are so near Mr. Douglas that I will trouble you with my affectionate respects to him, with an assurance that there is nothing I desire more than to see him once again, and that I will certainly do it if my health is restored in time before the roads become too bad. I will further trouble you with the inclosed letter to my nephew Dabney Carr, and with many thanks for the wheat I take the liberty of now sending for, I remain Dear Sir Your friend & servt

Th: Jefferson

